 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALAMIN SAMAD,                                      No. 2:21-cv-01022 GGH P
12                        Petitioner,
13            v.                                         ORDER
14    SUPERIOR COURT OF CALIFORNIA
      COUNTY OF SACRAMENTO,
15
                          Respondent.
16

17

18          Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus
19   pursuant to 28 U.S.C. § 2254. Petitioner has paid the filing fee.

20          Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

21   specify all the grounds for relief which are available to the petitioner and of which he has or by

22   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

23   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

24   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

25   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the

26   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory

27   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).

28   ////
                                                         1
 1             Petitioner avers he seeks to pursue a habeas action pursuant to 28 U.S.C. § 2254. ECF No.

 2   1 at 1 ⁋2. However, petitioner further alleges he seeks to file a motion to set aside judgment,

 3   citing Fed. R. Civ. P. 60. Id. at 1 ⁋3. It is unclear the conviction petitioner is seeking attack, nor

 4   the grounds for relief petitioner is alleging. At this stage in screening, the undersigned is unable to

 5   discern whether petitioner is entitled to any relief through this habeas action.

 6             The petition fails to comply with Rule 2(c), Rules Governing Section 2254 Cases.

 7   Therefore, the habeas petition is dismissed with leave to amend. Rule 4, Rules Governing

 8   Section 2254 Cases. In the amended petition, petitioner must set forth each claim for relief and

 9   summarize the facts he alleges support each of the identified claims. Moreover, petitioner must

10   address whether each ground for relief has been presented to the California Supreme Court.

11             Petitioner has also filed a Motion for Relief from Judgment, ECF No. 4. In the context of

12   this case, there has been no judgment or order issued to correct. Accordingly, the motion will be

13   denied.

14             Accordingly, IT IS HEREBY ORDERED that:

15             1. Petitioner’s Motion for Relief from Judgment (ECF No. 4) is denied;

16             2. Petitioner’s petition for writ of habeas corpus is dismissed with leave to amend within

17   thirty days from the date of this order; 1

18             3. Any amended petition must bear the case number assigned to this action and the title

19   “First Amended Petition”; and

20             4. The Clerk of the Court is directed to send petitioner the court’s form application for

21   writ of habeas corpus.

22   Dated: June 24, 2021
                                                   /s/ Gregory G. Hollows
23                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27
               1
               By setting this deadline the court is making no finding or representation that the petition
28   is not subject to dismissal as untimely.
                                                        2
